IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : NO. 293
                                         :
REAPPOINTMENTS TO THE                    : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                    :
PENNSYLVANIA                             : DOCKET
                                         :
                                         :




                                       ORDER


PER CURIAM


         AND NOW, this 10th day of March, 2017, P. Brennan Hart, Esquire, Allegheny

County, and Andrew J. Trevelise, Esquire, Philadelphia, are hereby reappointed as

members of the Disciplinary Board of Pennsylvania for a term of three years,

commencing April 1, 2017.